EXHIBIT 4.17 CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS. EXECUTION VERSION AMENDED AND RESTATED LICENSE AND COMMERCIALIZATION AGREEMENT BY AND AMONG IKARIA DEVELOPMENT SUBSIDIARY ONE LLC AND BIOLINERX LTD. AND BIOLINE INNOVATIONS JERUSALEM L.P. AUGUST 26, 2009 Table of Contents Page Article IDefinitions; Interpretation 1 Section 1.1 “Affiliate” 1 Section 1.2 “BGN License Agreement” 2 Section 1.3 “BioLineRx Know-How” 2 Section 1.4 “BioLineRx Patent Rights” 2 Section 1.6 “Business Day” 2 Section 1.7 “Commercialization” or “Commercialize” 2 Section 1.8 “Commercially Reasonable Efforts” 2 Section 1.9 “Confidential Information” 2 Section 1.10 “Control” 3 Section 1.11 “Cover” or “Covered” 3 Section 1.12 “Development” or “Develop” 3 Section 1.13 “Development Term” 3 Section 1.14 “EU” 3 Section 1.15 “EU Milestone Conditions” 3 Section 1.16 “Executive Officers” 4 Section 1.17 “FDA” 4 Section 1.18 “Field” 4 Section 1.19 “First Commercial Sale” 4 Section 1.20 Intentionally Omitted 4 Section 1.21 Intentionally Omitted 4 Section 1.22 Intentionally Omitted 4 Section 1.23 Intentionally Omitted 4 Section 1.24 Intentionally Omitted 4 Section 1.25 “Know-How” 4 Section 1.26 “Knowledge” 4 Section 1.27 “Licensee” 4 Section 1.28 “Manufacturing” or “Manufacture” 4 Section 1.29 “Net Sales” 5 Section 1.30 “On-Going Phase I/II Trial” 6 Section 1.31 “Other On-Going Trials” 6 Section 1.32 “Party”; “Parties” 6 Section 1.33 “Patent Rights” 6 Section 1.34 “Person” 6 Section 1.35 “Pivotal Clinical Trial” 6 Section 1.36 “Primary Indication” 6 Section 1.37 “Product” 6 Section 1.38 “Regulatory Approval” 6 Section 1.39 “Regulatory Authority” 7 Section 1.40 “Royalty Term” 7 Section 1.41 “Sublicensed IP” 7 Section 1.42 “Successful Completion” 7 Section 1.43 “Territory” 7 i Table of Contents Page Section 1.44 “Third Party” 8 Section 1.45 “Valid Claim” 8 Section 1.46 Additional Definitions 8 Section 1.47 Interpretation 9 Article IIGrant of Rights 9 Section 2.1 BioLineRx License Grant to Ikaria; Consent of OCS 9 Section 2.2 Non-Competition 10 Section 2.3 Existing Product Agreements 10 Section 2.4 Intentionally Omitted 10 Section 2.5 Section 365(n) of the Bankruptcy Code 11 Section 2.6 Retained Rights 11 Article IIIDevelopment; Manufacturing; Commercialization 11 Section 3.1 General 11 Section 3.2 Joint Development Committee. 12 Section 3.3 On-Going Trials 13 Section 3.4 Regulatory Matters 13 Section 3.5 Technology Exchange. 13 Section 3.6 Manufacturing 14 Section 3.7 Commercialization 15 Section 3.8 Efforts 15 Article IVFinancial Provisions 16 Section 4.1 Milestone Payments. 16 Section 4.2 Royalties on Net Sales of Products 17 Section 4.3 Reports and Accounting. 18 Section 4.4 Currency Amounts 19 Section 4.5 Currency Exchange 19 Section 4.6 Tax Withholding 19 Section 4.7 Upfront Payments Received Under Sublicenses 19 Article VIntellectual Property Ownership, Protection and Related Matters 19 Section 5.1 Ownership of Inventions. 19 Section 5.2 Prosecution and Maintenance of Patent Rights. 20 Section 5.3 Third Party Infringement. 21 Article VIConfidentiality; Non-Solicitation; Standstill 24 Section 6.1 Confidential Information 24 Section 6.2 Disclosures to Employees, Consultants, Advisors, Etc 25 Section 6.3 Non-Solicitation 25 Section 6.4 Standstill 25 Section 6.5 Term 26 ii Table of Contents Page Section 6.6 Publicity 26 Section 6.7 Publications 26 Article VIIRepresentations and Warranties 27 Section 7.1 Representations of Authority 27 Section 7.2 Consents 27 Section 7.3 No Conflict 27 Section 7.4 Enforceability 27 Section 7.5 Additional BioLineRx Representations 27 Section 7.6 BGN License Agreement 28 Section 7.7 Employee, Consultant and Advisor Legal Obligations 29 Section 7.8 Accuracy of Representations and Warranties on Effective Date 29 Section 7.9 No Warranties 29 Article VIIITerm and Termination 29 Section 8.1 Term 29 Section 8.2 Termination for Material Breach 30 Section 8.3 Development-Related Termination 30 Section 8.4 Effect of Certain Terminations and Expiration. 30 Section 8.5 Survival 30 Section 8.6 Termination Prior to Effective Date 31 Article IXDispute Resolution 31 Section 9.1 Negotiation 31 Section 9.2 Escalation 31 Section 9.3 Mediation 31 Section 9.4 Litigation 31 Section 9.5 Equitable Relief 32 Article XMiscellaneous Provisions 32 Section 10.1 Indemnification. 32 Section 10.2 Governing Law 33 Section 10.3 Submission to Jurisdiction 33 Section 10.4 Assignment 33 Section 10.5 Entire Agreement; Amendments 34 Section 10.6 Notices. 34 Section 10.7 Force Majeure 35 Section 10.8 Independent Contractors 35 Section 10.9 Limitations of Liability 35 Section 10.10 No Implied Waivers; Rights Cumulative 36 Section 10.11 Severability 36 Section 10.12 Execution in Counterparts; Facsimile Signatures 36 iii Table of Contents Page Schedules Schedule 1.30 Protocol for On-Going Phase I/II Trial 38 Schedule 1.31 Descriptions of Other On-Going Trials 39 Schedule 1.35 Outline of Initial Pivotal Clinical Trial 40 Schedule 1.42(a) Independent Safety Monitoring Board Charter 41 Schedule 2.3 Existing Product Agreements 46 Schedule 3.1 Initial Development Plan 47 Schedule 3.3
